DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent No. 11,232,096 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar and are considered to be anticipated by the claims of the issued patent. Although the claims include a reactive rule engine that was not included in the issued patent, the reactive rule engine is broadly written and it is unclear from the claim language how the reactive rule engine is implemented and used. The features of RBS condition matching and conflict resolution are required in the claims of the issued patent and the claims of the issued patent are considered to anticipate or obvious variants of the claims of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In the independent claims, the omitted elements are: it is unclear from the claims how the access, implement and perform steps are clearly defined and how the steps interrelate with one another. It is unclear from the wherein clause (“wherein the RBS comprises the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution;”) whether “to take action based at least in part on RBS condition matching and RBS conflict resolution” because it is recited as an intended use. “Implement a reactive rule engine based at least in part on compiling one or more directed acyclic graphs (DAGs)…” is unclear, because how is a reactive rule engine implemented based on the compiling of DAGs and what is meant by “implement?” “Perform RBS condition matching at least in part by using the reactive rule engine,” is unclear, because the claims do not clearly set forth how condition matching occurs, what it means for RBS condition matching and how the performance occurs by “using” the reactive rule engine. See MPEP 2173.05(Q) – “use” claims – “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Here, rules are accessed, a reactive rule engine is implemented and used. There are elements that are not included in the claim language to allow one of ordinary skill in the art to understand the scope of the claimed invention. The dependent claims are rejected for the same reasons as the independent claims, because they do not resolve the deficiencies listed with respect to the independent claims.
Claim 12 is rejected, because the claim includes 2 sentences. A claim should be a single sentence. For purposes of compact prosecution, since claim 20 includes the additional features that are included after the first period, claim 12 is considered to be 
12. A method of automatically generating a rule set implementation, comprising: accessing a set of rules for an RBS (rule-based system) from a rule base, wherein the RBS comprises the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution; implementing a reactive rule engine based at least in part on compiling one or more directed acyclic graphs (DAGs), wherein the one or more DAGs are constructed for each non-const rule in the set of rules; and performing RBS condition matching at least in part by using the reactive rule engine. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a set of rules for an RBS from a rule base is accessed. The RBS includes the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution. A reactive rule engine is implemented based at least in part on compiling one or more directed acyclic graphs (DAGs). The DAGs are constructed for each non-const rule in the set of rules. RBS condition matching is performed at least in part by using the reactive rule engine. 
Otherwise stated, rules are accessed. A reactive rule engine is implemented based on graphs generated based on some of the rules. RBS condition matching is performed using the reactive rule engine. This is similar to a mental process of a user considering rules, drawing graphs with a pen and paper, and perform RBS condition matching. The extra features of a processor, a memory, a rule base, RBS inference engine and a reactive rule engine are generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites computer components at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites accessing rules, implementing an engine based on compiled graphs, and perform RBS condition matching using an engine. Although the Specification may include features that include a practical application, the claims, as currently recited, do not require such features. Therefore, the claims are not patent eligible.
The dependent claims either relate to additional mental processes of reading rules, data gathering, or generic computer components that do not specifically disclose subject matter that would render the claims eligible. Therefore, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Peuter et al. (U.S. Publication No. 2009/0157723 A1, hereinafter referred to as “De Peuter”) in view of Ando et al. (U.S. Patent No. 5,615,308, hereinafter referred to as “Ando”).
Regarding claim 1, De Peuter discloses a system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: (system having a processor and memory)(e.g., figure 2 and paragraphs [0012] and [0074]) 
access a set of rules for an RBS (rule-based system) from a rule base, (set of rules is accessed – information about service components is received)(e.g., paragraphs [0014], [0016]-[0018] and [0030]) wherein the RBS comprises the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution; (RBS include rule base and engine to take action on condition matching)(e.g., paragraph [0020])
implement a reactive rule engine based at least in part on compiling one or more directed acyclic graphs (DAGs), (implication DAGs that are constructed for the set of rules are compiled to produce a result and one or more actions are when the rule is satisfied – true – service impact model is implemented)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045])
wherein the one or more DAGs are constructed for each non-const rule in the set of rules; and (impact propagation occurs where implication DAGs are created for state changes in the service impact model)(e.g., paragraphs [0016]-[0018] and [0030])
perform RBS condition matching at least in part by using the reactive rule engine. (RBS condition matching is performed by using the service impact model)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045]).
However, De Peuter does not appear to specifically disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution.
On the other hand, Ando, which also relates to a rule-based system (title), does disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution. (inference engine takes action based on condition matching and conflict resolution)(e.g., col 1 lines 33-45 and 48-52).
Both De Peuter and Ando relate to rule-based systems. In De Peuter, service impact data is efficiently propagated in a DAG. As nodes of the graph are updated to propagate impact data, a determination is made as to when no further impact propagation is required and calculations are terminated. However, De Peuter does not appear to specifically disclose the inference engine takes action based at least in part on RBS condition matching and RBS conflict resolution. On the other hand, Ando, does disclose that it is known to use both RBS condition matching and conflict resolution. This provides an effective manner to resolve conflicts and allow for operations to occur. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the RBS condition matching and RBS conflict resolution as disclosed in Ando to De Peuter to provide for enhanced manner in which impact propagation occurs in the graph of De Peuter.

Regarding claim 2, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein the constructing of the one or more DAGs is based at least in part on one or more applicable const rules. (various attributes are used to facilitate impact propagation.)(e.g., paragraph [0026]).

Regarding claim 3, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein the constructing of the one or more DAGs is based at least in part on one or more applicable const rules and wherein the one or more applicable const rules are derived from a non-const rule. (another attribute includes state or status that. Node’s status is considered when propagating states to its parent node for processing.)(e.g., paragraph [0027]).

Regarding claim 4, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein the constructing of the one or more DAGs is based at least in part on one or more applicable const rules and wherein the one or more applicable const rules do not generate external outputs or external actions. (e.g., figure 1 and paragraphs [0026]-[0027]).

Regarding claim 5, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein the set of rules are embedded in an object model that specifies elements and their relationships. (rules are included in model that defines the elements and relationships)(e.g., figure 1 and paragraphs [0012], [0013] and [0017]).

Regarding claim 6, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein the set of rules are embedded in an object model that specifies elements and their relationships, including specifying subcondition implications associated with elements in the object model. (object model includes relationships that specify impact propagation)(e.g., abstract and paragraph [0014]).

Regarding claim 7, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein a result of compiling one or more DAGs includes a table that is matched against to perform rule condition evaluation. (depth table is included in compiled result for impact propagation.)(e.g., paragraph [0020]).

Regarding claim 8, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein a result of compiling one or more DAGs includes generated code that explicitly evaluates the rule conditions. (part of executing the tasks when propagating the impact change involves updating attributes.)(e.g., paragraph [0023]).

Regarding claim 9, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein a result of compiling one or more DAGs includes generated code that explicitly evaluates the rule conditions and wherein the generated code is parameterized in terms of the elements and inputs involved in the rule conditions. (rule conditions are evaluated; elements and inputs are considered in impact propagation)(e.g., figure 1 and paragraphs [0018], [0023] and [0024]).

Regarding claim 10, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein a result of compiling one or more DAGs includes generated code that explicitly evaluates the rule conditions and wherein the generated code, when executed, reacts to individual input changes to re-evaluate one or more rule conditions that depend on the inputs. (impact propagation function)(e.g., paragraphs [0023]-[0024]).

Regarding claim 11, De Peuter in view of Ando discloses the system of claim 1. De Peuter further discloses wherein compiling the one or more DAGs includes performing back propagation of symptoms to eliminate ambiguity. (e.g., paragraphs [0005], [0013], [0018], [0023] and [0024])

Regarding claim 12, De Peuter discloses a method of automatically generating a rule set implementation, comprising: (method)(e.g., abstract, figure 1 and paragraph [0005])
accessing a set of rules for an RBS (rule-based system) from a rule base, (set of rules is accessed – information about service components is received)(e.g., paragraphs [0014], [0016]-[0018] and [0030]) wherein the RBS comprises the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution; (RBS include rule base and engine to take action on condition matching)(e.g., paragraph [0020]) 
implementing a reactive rule engine based at least in part on compiling one or more directed acyclic graphs (DAGs), (implication DAGs that are constructed for the set of rules are compiled to produce a result and one or more actions are when the rule is satisfied – true – service impact model is implemented)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045])
wherein the one or more DAGs are constructed for each non-const rule in the set of rules; and (impact propagation occurs where implication DAGs are created for state changes in the service impact model)(e.g., paragraphs [0016]-[0018] and [0030])
performing RBS condition matching at least in part by using the reactive rule engine. (RBS condition matching is performed by using the service impact model)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045]).
However, De Peuter does not appear to specifically disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution.
On the other hand, Ando, which also relates to a rule-based system (title), does disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution. (inference engine takes action based on condition matching and conflict resolution)(e.g., col 1 lines 33-45 and 48-52). 
This limitation is recited in claim 20; therefore, for purposes of compact prosecution, this sentence will not be considered to be part of claim 12.
It would have been obvious to combine Ando with De Peuter for the reasons set forth in claim 1, above. 
Claims 13-18 have substantially similar limitations as stated in claims 5 and 7-11, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 19, De Peuter discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (medium)(e.g., abstract and paragraph [0074])
accessing a set of rules for an RBS (rule-based system) from a rule base, (set of rules is accessed – information about service components is received)(e.g., paragraphs [0014], [0016]-[0018] and [0030]) wherein the RBS comprises the rule base and an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution; (RBS include rule base and engine to take action on condition matching)(e.g., paragraph [0020]) 
implementing a reactive rule engine based at least in part on compiling one or more directed acyclic graphs (DAGs), (implication DAGs that are constructed for the set of rules are compiled to produce a result and one or more actions are when the rule is satisfied – true – service impact model is implemented)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045])
wherein the one or more DAGs are constructed for each non-const rule in the set of rules; and (impact propagation occurs where implication DAGs are created for state changes in the service impact model)(e.g., paragraphs [0016]-[0018] and [0030])
performing RBS condition matching at least in part by using the reactive rule engine. (RBS condition matching is performed by using the service impact model)(e.g., figure 1 and paragraphs [0026], [0027], [0030] and [0045]).
However, De Peuter does not appear to specifically disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution.
On the other hand, Ando, which also relates to a rule-based system (title), does disclose an RBS inference engine to take action based at least in part on RBS condition matching and RBS conflict resolution. (inference engine takes action based on condition matching and conflict resolution)(e.g., col 1 lines 33-45 and 48-52).
It would have been obvious to combine Ando with De Peuter for the reasons set forth in claim 1, above. 
Claim 20 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165